Citation Nr: 1136003	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-08 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for ulcerative colitis, on appeal from an initial grant of service connection.

2.  Entitlement to service connection for allergic rhinitis with very mild sinusitis.

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Coast Guard from August 1983 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  After appealing to the Board for review of his claim, the appellant proffered testimony before the undersigned Veterans Law Judge via a videoconference hearing in May 2011.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

In a September 2010 statement, the Veteran's accredited representative appeared to raise the issue of entitlement to increased compensable evaluations for the right extensor (elbow) tendonitis and the left foot Haglund's deformity.  These matters are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate action.

The issues of entitlement to an increased evaluation for colitis and entitlement to service connection for allergic rhinitis with sinusitis are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

VA audiological test results do not show puretone thresholds, at 500, 1000, 2000, 3000, and 4000 Hertz, at 40 decibels or greater; or auditory thresholds for at least three of the frequencies at 26 decibels or greater; or speech recognition scores using the Maryland CNC Test at less than 94 percent in the right or left ear.


CONCLUSION OF LAW

The appellant does not have a right or left ear hearing loss disability for VA benefit purposes and service connection for a bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the US Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the appellant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA satisfied its duty to notify by means of a letter sent to the appellant from the agency of original jurisdiction (AOJ) in March 2007.  This letter informed the appellant what evidence was required to prevail on his claim for service connection, and of his, and VA's, respective duties for obtaining evidence.  The information provided also notified the appellant how a disability rating and an effective date for the award of benefits would be assigned if service connection is awarded, in compliance with Dingess.

VA has informed the appellant which evidence he was to provide to VA and which evidence VA would attempt to obtain on his behalf.  In this regard, the VA sent the appellant notice of the VCAA, which spelled out the requirements of the VCAA and what the VA would do to assist the appellant.  The VA informed the appellant that it would request records and other evidence, but that it was the appellant's responsibility to ensure that the VA received the records.  The appellant was told that he should inform the VA of any additional records or evidence necessary for his claim.  

VA has also fulfilled its duty to assist.  In this instance, the VA obtained the medical treatment records identified as relevant by the Veteran and those other records that the VA was made aware thereof.  VA also has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  The record indicates that the appellant has undergone VA audiological examination and the results of that examination are of record.  The Board finds that audiological testing was accomplished and therefore the examination is adequate for the Board to render an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.

Moreover, the appellant was given the opportunity to present evidence and testimony before an RO hearing officer and the Board.  The appellant availed himself to this option and did provide testimony before the Board.  During that hearing, the appellant testified that his MOS in the military was Aviation Machinist Mate.  It seems clear that the VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2010), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

With respect to the first requirement of a current disability, before service connection may be granted for hearing loss, that loss must be of a particular level of severity.  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

Organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran has come before the VA asking that service connection be granted for bilateral hearing loss.  In conjunction with his claim for benefits, a VA audiological examination was accomplished in October 2007.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
20
LEFT
10
20
15
20
30

Speech audiometry revealed speech recognition ability of 94 percent in both ears.  The examiner noted that the appellant had normal hearing bilaterally.  The average puretone thresholds were 17.5 decibels in the right ear and 21.25 decibels in the left ear.

At the time of his retirement examination in April 2006, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
15
LEFT
10
15
10
15
25

Pursuant to 38 C.F.R. § 3.385 (2010), the appellant has not been measured to have impaired hearing because the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is not 40 decibels or greater; or the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are not 26 decibels or greater; or the speech recognition scores using the Maryland CNC Test are not less than 94 percent.  Thus, as the Veteran has not demonstrated a current diagnosis of hearing loss conforming to the requirements of 38 C.F.R. § 3.385 (2010), service connection must regrettably be denied.

The Veteran asserts that he suffers from bilateral hearing loss.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Therefore, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but also extends to the first two.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in reporting his beliefs that he now suffers from bilateral hearing loss.  The Board also believes that the appellant is sincere in expressing his opinion with respect to the etiology of the purported, but medically undocumented, disorder.  However, the matter at hand involves medical assessments that require specialized testing.  See Jandreau.  The appellant is not competent to provide more than simple medical observations. He is not competent to provide complex medical opinions regarding the actual existence of a ratable (for VA purposes) hearing loss disability and even if present, the etiology of the claimed disorder.  See Barr.  Thus, the lay assertions are not competent.

Audiological test results do not show that the Veteran suffers from bilateral hearing loss for VA purposes.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim.  As the evidence is not in equipoise, the appellant is not afforded the benefit-of-the-doubt, and the Board concludes that service connection may not be granted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

The appellant avers that since last being seen by VA medical personnel in October 2007, his service-connected ulcerative colitis disability has become more severe.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (1995); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board therefore finds that a comprehensive VA examination is necessary to address the current level of the appellant's ulcerative colitis disorder.

With respect to the appellant's claim for entitlement to service connection for allergic rhinitis with sinusitis, the record reveals that the appellant underwent an examination of the nose, sinus, larynx, and pharynx in October 2007.  This was less than one year from his retirement from the Coast Guard.  In the conclusory remarks, the examiner merely stated that the "patient's disease process is unlikely to be due to his service in the military."  The examiner did not discuss why the conditions suffered from in service were not related to the diagnosed conditions nor did the examiner proffer any rationale as to why there was no linkage between the inservice conditions and those diagnosed less than a year after service.  

Statements such as this from doctors or examiners that are, for all intents and purposes, inconclusive as to the origin of a disorder cannot be employed as suggestive of a linkage between the disorder and the appellant's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  But by the same token, these type opinions cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102 (2010) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

The VA examiner here did not indicate what further information was necessary to form a conclusion and he provided no rationale in this regard.  He failed to discuss why there was no etiological relationship between the current conditions and those the appellant suffered therefrom while he was on active duty.  The Board therefore finds that this examination report is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has not substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim, and such, the claim must be remanded so that additional medical information may be obtained and included in the claims folder for review.  

As the case is being remanded, the appellant should be provided with an opportunity to submit or identify any additional medical documentation that would be relevant to this appeal, to include any Tri-Care records and any other records that might be relevant to the issues now on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment received from December 1, 2006, to the present for his ulcerative colitis and allergic rhinitis with sinusitis, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  If the Veteran identifies any Tricare medical records, those should be obtained as well.  Copies of the medical records from all sources (not already in the claims folder) should then be requested.  Any response received should be memorialized in the appellant's claims folder.  All records obtained should be added to the claims folder.  If requests for any identified records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (2010).

2.  Thereafter, the appellant should be scheduled for a VA gastrointestinal examination for the purpose of determining the current severity of his service-connected ulcerative colitis.  The examiner is to provide a detailed review of the appellant's current complaints; as well as findings as to the nature, extent, and severity of symptoms caused by the service-connected colitis.  The examiner should perform all studies deemed appropriate, and set forth all findings in detail in the examination report.  The RO/AMC should make the claims file available to the examiner and the examiner should note that the claims folder was reviewed.  

The examiner should comment on whether the appellant's symptoms and manifestations produced by the ulcerative colitis are pronounced, severe, moderately severe, or moderate.  

3.  After step one is complete, the appellant should also be scheduled for a VA otolaryngology examination for the purpose of determining the current severity of his allergic rhinitis and sinusitis.  The examiner is to provide a detailed review of the appellant's current complaints; as well as findings as to the nature, extent, and severity of symptoms caused by the two conditions.  The examiner should perform all studies deemed appropriate, and set forth all findings in detail in the examination report.  The RO/AMC should make the claims file available to the examiner and the examiner should indicate in the examination report that the claims folder was reviewed.  

The examiner should further address the following question:  Is it at least as likely as not that the appellant's current diagnoses of chronic allergic rhinitis and sinusitis had their onset during active duty?  (The opinion should consider the appellant's history of treatment in service for rhinitis and sinusitis.)  The examiner should provide the Veteran with an opportunity to describe symptoms he has had since discharge and consider any such reports in providing the opinion.  A  complete rationale for any opinion must be provided.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  The AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO/AMC should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


